Citation Nr: 0609940	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  97-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative medial meniscectomy and proximal tibial 
osteotomy of the right knee with traumatic arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded the case to the RO in 
August 1998, April 2000, January 2004, and July 2004 for 
additional development.  That development has been 
accomplished and the case is once again before the Board for 
review.  In 2005, the veteran's claims folder was transferred 
to the VARO in Louisville, Kentucky, where the veteran 
apparently now resides, and that office recertified the case 
to the Board.

In correspondence dated December 2005, the veteran indicated 
that he wished to withdraw power of attorney for his 
representative.  Power of attorney is therefore considered 
withdrawn.  38 C.F.R. § 20.607 (2005).


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's status postoperative medial meniscectomy 
and proximal tibial osteotomy of the right knee with 
traumatic arthritis is manifested by extension limited to 15 
degrees and flexion limited to 45 degrees, with complaints of 
pain and weakness on motion.

3.  The veteran's service-connected disabilities include 
instability of the anterior cruciate ligament of the right 
knee, rated as 30 percent disabling; traumatic arthritis of 
the right knee causing limitation of extension, rated as 20 
percent disabling; traumatic arthritis of the right knee 
causing limitation of flexion, rated as 10 percent disabling; 
and hemorrhoids, rated as noncompensably (zero percent) 
disabling; his combined disability evaluation is 50 percent.   

4.  The veteran has a GED, received training in data entry, 
and worked as an automation clerk for the U.S. Department of 
Housing and Urban Development (HUD) from 1988 to 1996. 

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent evaluation for 
status postoperative medial meniscectomy and proximal tibial 
osteotomy of the right knee with traumatic arthritis 
involving limitation of extension have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2005).

2.  The criteria for a separate 10 percent evaluation for 
status postoperative medial meniscectomy and proximal tibial 
osteotomy of the right knee with traumatic arthritis 
involving limitation of flexion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260 (2005).

3.  The criteria for a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability evaluation in excess of 
20 percent for his right knee disability involving post-
operative medial meniscectomy and proximal tibial osteotomy 
of the right knee with traumatic arthritis.  He also claims 
that he is unable to secure or maintain gainful employment 
because of this disability, and is therefore entitled to a 
TDIU.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court also held that the VCAA notice on the disability rating 
and effective date elements must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  

The Board finds that the notice requirements have been met in 
this case, and to the extent that there are any deficiencies 
in the notice, such deficiencies result in no prejudice to 
the veteran and as such, are harmless error.  The veteran was 
informed of the evidence needed to substantiate his claim by 
means of rating decisions dated in March 1997 and January 
2000; a statement of the case (SOC) issued in May 1997; 
supplemental statements of the case (SSOCs) issued in January 
2000, June 2001, July 2002, April 2004, and December 2005; as 
well as letters by the RO dated in December 2001 and December 
2004.  

The SOC and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claims.  Such documents set 
forth the relevant diagnostic codes for the disabilities at 
issue and included a description of the rating formula for 
all possible schedular ratings under the relevant diagnostic 
codes.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for his service-connected disability at issue. In 
addition, the letters by the RO provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 
38 U.S.C.A. § 5103A.  VA informed the veteran of the evidence 
it already possessed, described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In this case, while the veteran was not informed of VCAA 
notice provisions including that pertaining to increased 
ratings and effective dates for the award of an increased 
rating under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 prior to initial adjudication of his 
claim, he was notified of the law and regulations pertaining 
to increased ratings in the SOC and in letters from the RO, 
and was given ample opportunity to provide additional 
evidence or argument.  Despite the absence of an initial VCAA 
notice provided to the veteran on the increased rating 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Further, 
the Board finds the inadequate VCCA notice on the effective 
date element does not result in any prejudice to the veteran 
as the Board has not assigned an effective date for the award 
of an increased evaluation, and any defect with respect to 
this aspect of the notice will be cured by the RO when the 
Board's decision is effectuated.  

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, the veteran was provided notice of the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and this matter was readjudicated after such notice was 
provided.  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the notification letters.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran.  
The veteran has also been afforded numerous VA examinations 
to determine the severity of his right knee disability and to 
determine whether he is unable to secure or maintain gainful 
employment as a result of his service-connected disabilities.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Right Knee Disability

The record shows that the veteran twisted his right knee in 
service while carrying packs, and underwent a meniscectomy in 
1973 and a high tibial osteotomy in 1985.   As a result, a 
December 1973 rating decision granted service connection for 
residuals of a torn medial meniscus.  This disability was 
eventually assigned a 30 percent evaluation. 

In November 1996 the veteran filed a claim for increased 
compensation benefits.   In a March 1997 rating decision, the 
RO granted an increased evaluation to 40 percent, effective 
November 1996.  The veteran appealed that decision. 

In a rating decision dated in January 2000, the RO assigned a 
30 percent disability evaluation for the veteran's right knee 
disability based on instability of the anterior cruciate 
ligament, and a separate 20 percent evaluation for arthritis 
of the right knee involving limitation of motion.   The 
authority for providing separate evaluations for instability 
and limitation of motion due to arthritis came from an 
opinion of the General Counsel of the VA in which it was 
determined that separate ratings may be assigned under 
Diagnostic Code (DC) 5257 for instability and DC 5003 for 
arthritis. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

In a November 2002 decision, the Board denied the veteran's 
claim of entitlement to an increased evaluation for 
instability of the right knee anterior cruciate ligament.  
Therefore, the only issue remaining on appeal is entitlement 
to a disability evaluation in excess of 20 percent for 
postoperative medial meniscectomy and proximal tibial 
osteotomy of the right knee with traumatic arthritis.  

A.  Factual Background

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, VA outpatient 
treatment records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  The Board also notes that since the issue 
involving instability of the right knee anterior cruciate 
ligament has been adjudicated, the only relevant evidence 
involves limitation of motion of the veteran's right knee due 
to arthritis. 

The veteran's right knee disability was examined by VA in 
January 1997.  At that time, the veteran reported that his 
right knee disability prevented him from running, stooping, 
and lifting, and limited his ability to stand from 30 to 60 
minutes.  A physical examination revealed that the veteran 
was able to move his right knee from 15 degrees of extension 
to 110 degrees of flexion.  Pain was present with pressure 
along the lateral patella and tibial line.  The diagnosis was 
"Right knee postoperative meniscectomy and proximal tibial 
osteotomy with osteophytes, instability of the anterior 
cruciate ligament, and signs and symptoms as described."  
The examiner also explained that the veteran was severely 
limited in standing 30 to 60 minutes or walking more than 30 
to 60 minutes.  He also indicated that the veteran was unable 
to stoop or lift, but that he could be employed in a 
sedentary capacity as far as the knee was concerned, although 
he could not bend his knee sufficiency to put it under the 
desk to work at a work station. 

When examined by VA in December 1998, the veteran complained 
that his right knee had become increasingly painful and that 
he walked with a limp.  On physical examination, the right 
knee was manifested by swelling, effusion, as well as 
palpable and painful osteophyte formation about the knee 
joint.  Range-of-motion testing revealed 5 degrees of 
extension and 85 degrees of flexion.  Pain and crepitation 
were present with all movements, with slight weakness related 
to pain.  A distal neurovascular examination was intact.  X-
rays revealed moderate degenerative arthritis and evidence of 
previous surgical high tibial osteotomy.  The diagnosis was 
post-traumatic degenerative joint disease of the right knee.  
The examiner also indicated that the veteran experienced 
frequent flare-ups and that pain significantly limited his 
ability to seek employment for which he would be otherwise 
qualified.  

The veteran continued to complain of constant pain and 
swelling when examined by VA in July 2000.  On physical 
examination, the veteran was able to move his right knee from 
40 degrees of extension to 80 degrees of flexion.  
Radiographs revealed erosive changes of the condyle and 
plateau medially, that the patella was in good position, and 
a metallic staple in the lateral tibial plateau.  The 
examiner concluded that the examination revealed significant 
impairment of the right knee, with significant loss of motion 
and limited weight bearing and normal knee function.  

At a VA compensation examination in August 2001, the veteran 
reported severe pain, weakness, swelling, heat, and redness 
in the right knee, but denied pressure or stiffness.  He also 
reported frequent locking and popping of the right knee 
joint.  He reported flare-ups of pain, which would usually 
occur daily or every other day and would last several hours 
at a time.  He indicated that symptoms were precipitated by 
prolonged walking, standing, or sitting.  He said he used 
both a cane and a brace for support.  Objectively, range-of-
motion testing of the right knee revealed 10 degrees of 
extension and 120 of flexion, both passively and actively.  
The diagnostic impression was "Right knee degenerative 
arthritis status post multiple surgeries.  MRI demonstrates 
chronic ACL tear severe medical compartment osteoarthritis 
and lateral meniscal degeneration." 

A March 2004 VA examination report notes that the veteran did 
not walk with a limp but that he had a wide stance with his 
toes pointing inward.  Range-of-motion testing revealed zero 
degrees of extension to 90 degrees of flexion, with pain 
starting at 65 degrees of flexion and becoming severe at 90 
degrees.  Palpation revealed right patellar pain and lateral 
and medial joint space tenderness.  X-rays revealed no acute 
fractures or dislocations, and narrowing of the medical 
compartment of the knee joint with an orthopedic staple in 
the proximal lateral aspect of the Tibia.  An MRI revealed 
osteoarthritis, especially in the medical compartment; a mild 
bucket-handle tear of the lateral meniscus; and 
nonvisualization of the anterior cruciate ligament felt to be 
secondary to a chronic tear.  The diagnostic impression was 
right knee arthritis secondary to service-connected injury, 
tear of the right lateral meniscus, and nonvisualization of 
the anterior cruciate ligament.  

When examined by VA in October 2005, the veteran walked with 
a slow, deliberate gait while using a cane and wearing a knee 
brace.  Range-of-motion testing of the right knee revealed 5 
degrees of extension to 45 degrees of flexion, with 
resistance to an additional passive flexion.  Pain was 
present at extremes of flexion and extension.  There was no 
evidence of any effusion or pain to patellar pressure.  X-
rays revealed severe tricompartmental degenerative changes 
with joint space narrowing, osteophyte formation, and 
subchondral cysts.  The diagnoses were advanced right knee 
osteoarthritis (degenerative joint disease) and status post 
two surgerical procedures to the right knee.  The examiner 
also found no neurological involvement of the veteran's right 
knee.  The examiner also commented that this disability did 
produce weakened movement and excessive fatigability, 
although he was unable to determine whether it caused 
incoordination.  There was also pain with movement of the 
right knee joint, although there was no evidence of any 
disuse or functional impairment due to pain.  

In addition to the above VA examination records, the Board 
also reviewed VA outpatient treatment records dated from 1996 
until 2005.  Although some of these records pertain to the 
veteran's right knee disability, none show significant 
limitation of motion of the right knee joint, as most pertain 
to instability of the knee. 

B.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The RO indicated that the veteran's status postoperative 
medial meniscectomy and proximal tibial osteotomy of the 
right knee with traumatic arthritis was consistent with a 20 
percent evaluation under DC 5258 (cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint), DC 5260 (limitation of flexion of 
the leg), and DC 5261 (limitation of extension of the leg).  
The Board notes that since 20 percent is the maximum 
evaluation available under DC 5258, the Board need only 
consider DCs 5260 and 5261 particularly as the symptomatology 
shown in this case to be due to the veteran's meniscus injury 
primarily involves pain and weakness, and limitation of 
motion of the knee.  See 38 C.F.R. § 4.71a.

DC 5260 provides that flexion limited to 15 degrees warrants 
a 30 percent evaluation; flexion limited to 30 degrees 
warrants a 20 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 60 degrees warrants a zero percent (noncompensable) 
evaluation.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides that extension limited to 45 degrees 
warrants a 50 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; and extension limited to 5 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

In addition to these criteria, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In particular, VA regulation 
provides that "[i]t is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59.  Read together, DC  
5003 and section 4.59 thus prescribe that a painful major 
joint or group of joints affected by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that that a 20 percent evaluation is 
warranted for limitation of extension and that a separate 10 
percent evaluation is warranted for limitation of flexion of 
the right knee.  In a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under DC 
5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

The VA examination reports show that the veteran was able to 
extend his right knee to 15 degrees in January 1997, 5 
degrees in December 1998, 40 degrees in July 2000, 10 degrees 
in August 2001, zero degrees in March 2004, and 5 degrees in 
October 2005.  Thus, the record shows that the veteran was 
only able to extend his right knee to 40 degrees in July 
2000, for which a 50 percent evaluation is appropriate.  
However, three subsequent examinations revealed right knee 
extension to 10 degrees, zero degrees, and 5 degrees, 
respectively.  Moreover, the six examination reports revealed 
that, on average, the veteran's right knee demonstrated 15 
degrees of extension, for which a 20 percent disability 
evaluation is warranted under DC 5261.  In assigning a 20 
percent evaluation for limitation of extension of the 
veteran's right knee, the Board has also considered the 
veteran's functional loss due to pain and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this determination, the Board also finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 20 percent for limitation of 
extension of the right knee.  The Board emphasizes that the 
veteran's right knee demonstrated only a five degree loss of 
full extension when examined in December 1998 and October 
2005, and full extension when examined in March 2004.  These 
findings, even with consideration of the isolated finding of 
a 40 degrees loss of full extension in July 2000 as well as 
the veteran's complaints of functional loss due to pain and 
weakness, do not meet the criteria for an evaluation in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also, DeLuca, supra.

The Board also finds that a separate 10 percent evaluation is 
warranted for limitation of flexion of the right knee under 
DC 5260.  The veteran was able to flex his right knee to 110 
degrees in January 1997, to 85 degrees in December 1998, to 
80 degrees in July 2000, to 120 degrees in August 2001, and 
to 90 degrees in March 2004.  These findings clearly show 
that the veteran's right knee disability do not meet the 
criteria for a 10 percent evaluation under DC 5260.  However, 
the veteran's right knee demonstrated only 45 degrees of 
flexion when examined in October 2005, which does meet the 
criteria for a 10 percent evaluation.  Therefore, based on 
this isolated finding, as well as the veteran's complaints of 
painful motion, the Board finds that a separate 10 percent 
evaluation is warranted for his right knee disability based 
on limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260; 
see also 4.40, 4.45, 4.59.

In conclusion, the Board finds that a 20 percent evaluation 
is warranted for limitation of extension and that a separate 
10 percent evaluation is warranted for limitation of flexion 
of the right knee. 



C.  Consideration of an Extraschedular Evaluation

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the Board finds that the veteran's right knee 
disability has not resulted in inpatient treatment and has 
not caused marked interference with employment beyond that 
contemplated by the currently assigned 10 and 20 percent 
evaluations. The record indicates that the veteran left his 
job as an clerk for HUD in 1996 because of his nonservice-
connected schizophrenia.  Moreover, as discussed in greater 
detail below, VA examiners have indicated that the veteran 
would be able to perform sedentary work with his right knee 
disability, but that his psychiatric disorder rendered him 
unemployable.  

Although his right knee disability may impair his ability to 
work, any such impairment is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board thus finds that the veteran's service-
connected right knee disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim for a TDIU.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include instability of the anterior cruciate ligament of the 
right knee, rated as 30 percent disabling; traumatic 
arthritis of the right knee causing limitation of extension, 
rated as 20 percent disabling; traumatic arthritis of the 
right knee causing limitation of flexion, rated as 10 percent 
disabling; and hemorrhoids, rated as noncompensably (zero 
percent) disabling. 

Thus, the veteran's combined disability evaluation is 50 
percent.  See 38 C.F.R.       § 4.25, Table I.  As the 
veteran does not meet the schedular prerequisites for 
assignment of a total rating for compensation purposes, he 
can only be granted a total rating if it is shown that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him unable 
to obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).

In a VA social and industrial survey performed in March 1999, 
the veteran indicated that he had a GED, received training in 
data entry, and worked as an automation clerk HUD from 1988 
to 1996.  The veteran explained he retired from HUD in 1996 
because of his psychiatric disability and chronic knee pain. 

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected right 
knee disability.  However, the medical evidence of record 
clearly shows that the veteran's inability to work is due to 
his nonservice-connected psychiatric disorder rather than his 
right knee disability.  The only medical evidence in support 
of the veteran's claim involves the December 1998 VA 
examination report, which includes a medical opinion that the 
veteran's flare-ups and pain significantly limit his ability 
to seek employment for which he would otherwise be qualified.  
The March 1999 VA social and industrial survey report also 
notes that the veteran's right knee pain and swelling would 
hinder him from successfully carrying out any duties that 
would involve him having to put any strain or pressure on his 
knees, as he has difficulties walking, standing, and sitting.  

However, other medical professionals specifically indicated 
that the veteran would be qualified for sedentary employment.  
For instance, a VA examiner in January 1997 indicated that 
the veteran was unable to stoop or lift, but that he could be 
employed in a sedentary capacity as far as the knee was 
concerned.  A VA examiner in July 2000 also noted that the 
veteran had been employed as an automation clerk in a mail 
room, which he left not because of his right knee injury but 
because of his schizophrenia.  Another VA examiner in March 
2004 opined that, "if [the veteran] was not unemployed due 
to his mental condition, he would be employable at sedentary 
activity, but would be unable to tolerate work with physical 
exertion of physical activity requiring standing, stooping, 
lifting, weightbearing or prolonged walking."  Lastly, the 
October 2005 VA examination report includes a medical opinion 
that the veteran would be capable of sedentary work.  

The Board notes that these opinions are consistent with 
Social Security Administration (SSA) records dated in July 
1999, which list a primary diagnosis of schizophrenia, 
paranoid, and other psychotic disorders.  It thus appears 
that the veteran's inability to secure or maintain gainful 
employment is due solely to his nonservice-connected 
psychiatric disorder.

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.

ORDER

A separate 20 percent evaluation for status postoperative 
medial meniscectomy and proximal tibial osteotomy of the 
right knee with traumatic arthritis involving limitation of 
extension is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

A separate 10 percent evaluation for status postoperative 
medial meniscectomy and proximal tibial osteotomy of the 
right knee with traumatic arthritis involving limitation of 
flexion is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabiities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


